Exhibit MAXXAM SUPPLEMENTAL SAVINGS PLAN (Effective as of January 1, 2008) MI Supp Svgs Plan (2008 amend’t).final.BLB.doc TABLE OF CONTENTS Page SECTION I - DEFINITIONS 1 1.1 Account 1 1.2 Administrative Committee 1 1.3 Board of Directors 1 1.4 Code 1 1.5 Company 1 1.6 Disability 1 1.7 Eligible Employees 2 1.8 Employer 2 1.9 Key Employee 2 1.10 Participant 2 1.11 Plan 2 1.12 Savings Plan 2 1.13 Valuation Date 2 1.14 409A 2 SECTION II – BENEFITS 2 2.1 Account Established 2 2.2 Benefits 2 2.3 Earnings Credited to Accounts 3 2.4 Time and Form of Payment of Vested Benefits 3 Beneficiary 3 SECTION III – LIABILITY FOR PAYMENTS 4 3.1 In General 4 3.2 Unfunded Plan 4 SECTION IV – ADMINISTRATION 4 SECTION V – AMENDMENT AND TERMINATION 4 SECTION VI – MISCELLANEOUS 5 6.1 No Employment Rights 5 6.2 Forfeiture of Cause 5 6.3 Non-Alienation of Benefits 5 6.4 Binding Effect 5 6.5 Liability Limited and Indemnification 5 6.6 Withholding 5 6.7 Separability 6 6.8 Captions 6 6.9 Usage 6 6.10 Governing Laws 6 MI Supp Svgs Plan (2008 amend’t).final.BLB.doc MAXXAM SUPPLEMENTAL SAVINGS PLAN (Effective as of January 1, 2008) PREAMBLE MAXXAM Inc. has established this Supplemental Savings Plan in order to provide certain participants in the Savings Plan with certain retirement benefits they would have received under the Savings Plan were it not for the section 415(c) and section 401(a)(17) limits on benefits imposed by section 415(c) and section 401(a)(17) of the Internal Revenue Code of 1986, as amended (the “Code”).This Plan is intended to be both an “excess benefit plan” exempt from all of the provisions applicable to employee pension benefit plans under the Employee
